BURGESS, J.
Defendant was convicted of feloniously stealing from one R. J. McDonnell a pocketbook containing a promissory note valued at forty-six dollars, and his punishment fixed at two years’ imprisonment in the penitentiary. ITe appeals.
The facts are as follows:
R. J. McDonnell, the prosecuting witness, had previous to the fourth day of August, 1898, received for collection, a note for $46 from one M. L. "White, on a man by the name of J. A. Stevenson. On that day he was at the Columbia fair and had the note in his pocketbook. "While on the fair grounds he came in contact with the defendant, who slipped his hand under his coat and took therefrom the pocketbook containing the note, McDonnell was carrying his coat on his arm. As soon as he saw his pocketbook was gone, he took hold of the defendant, whereupon the defendant says, “Have you lost your pocketbook? I saw a boy pick it up. Come and go with me and I will help you find it.” McDonnell insisted that defendant had taken his pocketbook, while defendant made a desperate effort- to obtain his liberty. He dragged the prosecuting witness a distance of forty or fifty feet, then jerked loose from him. About this time a man by *108the name of Smith came up, threw his arms around him, held him until an officer could be obtained, when the defendant was arrested and taken in charge. Two witnesses standing by saw the defendant when he took the pocketbook from McDonnell’s coat. Before his arrest, however, he had made away with it by dropping it on the ground, where it was afterwards picked up by a young man. Defendant lived in Springfield, Missouri. Two defenses were interposed, first, that he did not take the pocketbook, and second, that the note described in the indictment was absolutely worthless, as the maker thereof was financially irresponsible. • ' .
We have not been able to find any error in this record. The indictment and instructions are free from objection, and by the latter the case was presented very fairly to the jury. There was no error in the admission or exclusion of evidence, which amply supports the verdict.
The judgment is affirmed.
Gantt, P. J., concurs; Sherwood, J., absent.